Mr. Justice Wole
delivered the opinion of the court.
This is an appeal from the District Court of Humacao. *481The prisoner was charged with assault with intent to kill, and convicted of the lesser crime of assault and battery with a deadly weapon, and sentenced to one year in jail and costs.
The only error alleged is that the verdict of the jury is contrary to the evidence. The appellant refers the court to the evidence indicated in the stenographer’s notes which are attached to the record and certified to by said stenographer.. This court has decided in the cases of The People of Porto Rico v. Juan de Mata Eligier, as well as in the case of The People of Porto Rico v. Francisco Done Ramos, that the stenographer’s notes do not form a part of the record on appeal. We have, however, read the evidence as certified to by the stenographer, and we think that there was enough in the testimony of the prosecuting witness, Angel Morales, to prevent this court from reversing the judgment, even if the record of the evidence had been duly made by a bill of exceptions or otherwise.
There being no other error alleged, the judgment of the said district court must be affirmed.

Affirmed.

Chief Justice Quinones and Justices Hernandez, Figueras and MacLeary concurred.